Citation Nr: 0308630	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  02-00 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

Entitlement to service connection for bilateral hearing loss 
and tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci




INTRODUCTION

The veteran had active service from November 1966 to August 
1969.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2001 decision by the Pittsburgh, Pennsylvania, 
Regional Office (RO).


FINDING OF FACT

The veteran currently has bilateral hearing loss and 
tinnitus, and medical evidence links both to his military 
service.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, bilateral hearing 
loss and tinnitus were incurred in service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326, 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical records include one dated in August 1968 
that shows a diagnosis of external otitis and treatment with 
Cortisporin.  At a July 1969 separation examination, the 
veteran did not report tinnitus, hearing loss, or any ear 
disorder.  Physical examination revealed no pertinent 
abnormality.

A November 2000 otologic evaluation by Clearfield/Jefferson 
Head and Neck Surgical Associates notes complaints of hearing 
loss and tinnitus since 1968, when the appellant was exposed 
to gunfire and exploding munitions in Vietnam.  Physical 
examination revealed moderate tympanosclerosis of both 
eardrums and mild to moderate high-frequency sensorineural 
hearing loss bilaterally.  The examiner said it was likely 
that some of the hearing loss was attributable to noise 
exposure in service, but also said that other factors, such 
as genetics, aging, and postservice noise exposure, could not 
be ruled out as a cause.

At January 2001 VA audiometric testing, the veteran reported 
exposure to gunfire and artillery in service, and cited one 
incident when the explosion of an artillery or mortar round 
was so close it caused his ears to bleed.  Since service, he 
had worked in sales and home improvement, and denied exposure 
to excessive noise.  He complained of bilateral, constant, 
"buzzing" tinnitus since service, and said family members 
had made him aware of hearing loss.  Audiometric testing 
showed hearing thresholds, in decibels, at the following 
levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
20
15
35
55
LEFT
10
25
45
50
50

Speech discrimination scores, using the Maryland CNC test, 
were 96 percent in the right ear and 88 percent in the left.  
The assessment was mild to moderate sensorineural hearing 
loss in the right ear, and moderate to moderately-severe 
sensorineural hearing loss in the left.

At a February 2001 VA otologic examination, the veteran 
reported that his ears bled after a bunker he occupied in 
Vietnam was struck by a mortar round.  He said that bilateral 
tinnitus began immediately and persisted to the present, but 
he only recently became aware of hearing loss.  He denied 
postservice noise exposure.  Physical examination revealed 
that the tympanic membrane was scarred on the right and 
atrophic on the left.  The diagnosis was sensorineural 
bilateral hearing loss, worse on the left, and tinnitus.

The April 2001 RO decision denied the claims for tinnitus and 
hearing loss, and the veteran appealed.

This case came to the Board in November 2002, and the Board 
returned it to the VA examiners for clarification.  In a 
March 2003 report the examiners noted the August 1968 
"treatment coincide[ed] with the veteran's report of 
exposure to a mortar explosion," and opined that his current 
hearing loss and tinnitus were, at least as likely as not, 
related thereto.  They also opined that other factors, such 
as postservice noise exposure, genetics, and aging, 
contributed to the veteran's condition.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Hearing 
disability, for purposes of VA compensation, is specifically 
defined as follows:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385.

Clearly, the veteran has a hearing disability as that term is 
defined by VA.  He attributes his tinnitus and hearing loss 
to acoustic trauma sustained when a mortar round hit his 
bunker.  VA examiners have found the veteran's in-service 
exposure to acoustic trauma to be related to his current 
disorders.  As such, reasonable doubt must be resolved in his 
favor.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. 
App. 498 (1995); 38 C.F.R. § 3.102.  Accordingly, service 
connection for tinnitus and hearing loss is warranted.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), which prescribes VA duties to advise a claimant 
of the evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence, was enacted after this claim 
was filed.  VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002).  VA duties 
have been implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

There may be evidence that has not been obtained for this 
case, however, in view of the favorable result reached here, 
further delay to comply with the duties to assist and notify 
the appellant are neither necessary nor appropriate.


ORDER

Service connection is granted for bilateral hearing loss and 
tinnitus.


_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

